PER CURIAM.
This is an appeal from a summary judgment in favor of the defendant-appellee, in a damage action wherein the defendant-ap-pellee is charged with gross negligence in the operation of her automobile resulting in injury to her non-paying passenger.
The depositions of the plaintiff-appellant and of the defendant-appellee, were taken. Based on the pleadings, interrogatories and these depositions a motion for summary judgment was made by the defendant on the ground there was no genuine issue of any material fact.
The court granted the motion and entered summary judgment in favor of the defendant and awarded defendant costs against the plaintiff. We affirm this judgment.
The issue of gross negligence was determinative of the rights of the parties.
The testimonies of both parties, as given in their depositions, as to the really material facts, are much in accord as to how the appellee was driving her automobile, except for the short instant in which the accident occurred.
The evidence thus before the court, not only fails to show gross negligence on the part of the appellee, as gross negligence has been defined by our Supreme Court, but actually refutes anything more than simple negligence. Therefore the trial court was correct in entering summary judgment for the defendant, and we affirm.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.